Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 14/454619 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each is related to the use of avatars to present items from a digital closet that are evaluated to assure the items coordinate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6,8-11,14,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faribault et al. (US PG PUB 20110078055) in view of Cho et al. (US PG PUB 20100191770).

In regards to claim 1, Faribault discloses a method comprising:
accessing data pertaining to closet items in a personal digital closet (Faribault, 0082, “The term `virtual closet` refers to a function provided by the system whereby a user can add 3D models or images of items that they already own to the system which can be retrieved later. Through the virtual closet, the system provides a method for the user to compare the goods they are evaluating for purchase with or against items that they already own. This allows a user to conduct a wider evaluation of a prospective purchase, not just against those items they have selected through the system but also against those items that they already own”): 
accessing data pertaining to inventory items associated with one or more online vendors (Faribault, para 0056, “The properties pane 322 may also provide clickable controls (such as buttons, checkboxes and/or hyperlinks) to provide a user 
identifying, using one or more hardware processors, one or more inventory items that are compatible with a closet item included in the personal digital closet (Faribault, para 0097, “The ability to mix-and-match prospective purchases with a user's pre-owned items through the virtual closet in the system is advantageous in that a user can compare and evaluate goods in consideration of what they already own. This allows a user to discover new configurations for sets of related items, such as outfits that could be created by combining a prospective purchase (e.g. a shirt) with an item that they already possess, such as a pair of jeans and a jacket. This functionality also increases the likelihood that the user will decide to purchase at least one prospective good, especially if the utility of the prospective purchase can be shown to increase the collective utility of other items that the user already possesses”); and
Faribault teaches mixing and matching prospective purchases with a user’s preowned items through a virtual closet (Faribault, para 0097) and displaying the items together on an interface of a client device (Faribault, para 0096, “The evaluation process performed by a user may also include the comparison of prospective goods for purchase against (or with) items that a user already owns. In this case, a user may retrieve items from their virtual closet and apply them to the avatar, which may result in the avatar modelling a mix of prospective purchases and pre-owned items”), but does 
the causing display including a selectable user interface element for requesting presentation of the one or more inventory items on an avatar in the user interface, a selection of a representation of an inventory item and of the selectable user interface element causing generation and display of the avatar wearing a representation of the inventory item in the user interface together with the closet item (Faribault, para 0096, “The evaluation process performed by a user may also include the comparison of prospective goods for purchase against (or with) items that a user already owns. In this case, a user may retrieve items from their virtual closet and apply them to the avatar, which may result in the avatar modelling a mix of prospective purchases and pre-owned items”).

In regards to claim 2, the combination of Faribault and Cho teach wherein the avatar is a digital representation of a user associated with the client device, the digital representation being based on measurement data stored in a user account of the user (Faribault, para 0086, “applying a 3D model of a good to the avatar may allow the 

In regards to claim 3, the combination of Faribault and Cho teach wherein the identifying of the one or more inventory items that are compatible with the closet item included in the personal digital closet is based on applying a compatibility rule to one or more attributed of the one or more inventory items and one or more attributes of the closet item (Faribault, para 0079, “the user uses the controls in the item-presenting component to navigate the various categories and types of goods that available through the system and identify characteristics and properties (such as style, size and color) of the goods that they are interested in. As they use these controls, the following occurs: [0080] They narrow the set of the goods displayed in the results-presenting component to those which they may be most interested in evaluating and/or purchasing. [0081] They update the appearance of the avatar in the visualization panel”).

In regards to claim 6, the combination of Faribault and Cho teach wherein the indication of compatibility includes a number of outfit combinations formed using the one or more inventory items together with the closet item (Cho, FIG 5, “Next outfit” scroll bar allows for multiple outfits to be evaluated).

In regards to claim 8, the combination of Faribault and Cho teach wherein the causing display is performed based on determining that the client device is located in a store associated with the one or more online vendors (Faribault, para, 0057, “The organization providing access to the system may also be a retailer with physical locations (i.e. retail stores) or an online retailer who has no locations and conducts all business online”).

In regards to claim 9, the combination of Faribault and Cho teach a system comprising: one or more hardware processors; and a non-transitory computer-readable medium storing instructions, that when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
accessing data pertaining to closet items in a personal digital closet; 
accessing data pertaining to inventory items associated with one or more online vendors;
identifying one or more inventory items that are compatible with a closet item included in the personal digital closet; and
causing display of representations of the one or more inventory items together with an indication of a compatibility with the closet item in a user interface of a client device, 
the causing display including a selectable user interface element for requesting presentation of the one or more inventory items on an avatar in the user interface, a 

In regards to claim 10, the combination of Faribault and Cho teach wherein the avatar is a digital representation of a user associated with the client device, the digital representation being based on measurement data stored in a user account of the user (see response to claim 2).

In regards to claim 11, the combination of Faribault and Cho teach wherein the identifying of the one or more inventory items that are compatible with the closet item included in the personal digital closet is based on applying a compatibility rule to one or more attributed of the one or more inventory items and one or more attributes of the closet item (see response to claim 3)

In regards to claim 12, the combination of Faribault and Cho teach wherein the operations further comprise: generating one or more outfit combinations using the one or more inventory items and the closet item based on applying an outfit rule (see response to claim 4).

In regards to claim 13, the combination of Faribault and Cho teach wherein the operations further comprise: determining a number of outfit combinations generated 

In regards to claim 14, the combination of Faribault and Cho teach wherein the indication of compatibility includes a number of outfit combinations formed using the one or more inventory items together with the closet item (see response to claim 6).


In regards to claim 16, the combination of Faribault and Cho teach wherein the causing display is performed based on determining that the client device is located in a store associated with the one or more online vendors (see response to claim 8).

In regards to claim 17, the combination of Faribault and Cho teach non-transitory computer-readable medium storing instructions, that when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
accessing data pertaining to closet items in a personal digital closet; 
accessing data pertaining to inventory7 items associated with one or more online vendors;
identifying one or more inventory items that are compatible with a closet item included in the personal digital closet; and

the causing display including a selectable user interface element for requesting presentation of the one or more inventory items on an avatar in the user interface, a selection of a representation of an inventory item and of the selectable user interface element causing generation and display of the avatar wearing a representation of the inventory item in the user interface together with the closet item (see response to claim 1).

In regards to claim 18, the combination of Faribault and Cho teach wherein the identifying of the one or more inventory items that are compatible with the closet item included in the personal digital closet is based on applying a compatibility rule to one or more attributed of the one or more inventory7 items and one or more attributes of the closet item (see response to claim 3).

In regards to claim 19, the combination of Faribault and Cho teach wherein the indication of compatibility includes a number of outfit combinations formed using the one or more inventory items together with the closet item (see response to claim 6).


Claims 4,5,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Faribault et al. (US PG PUB 20110078055) in view of Cho et al. (US PG PUB 20100191770) and further in view of Wannier et al. (US PG PUB 20100030663).

In regards to claim 4, the combination of Faribault and Cho teach generating one or more outfit combinations using the one or more inventory items and the closet item, but does no6t specifically mention the combination is based on applying an outfit rule. Wannier teaches the combination is based on applying an outfit rule (Wannier, para 0122, “FIG. 28A shows an exemplary datamap 2800 indicating how data is organized structurally to allow the system to determine fashion products for a specific event when given only information about the event and at least one base item that the user wishes or the systems suggests wearing to an event. A base item might be a skirt, pants or a dress, for example (or any other piece). Based on this base item 2801, a base outfit 2810 is assembled, containing additional pieces 2802 a-n, which are added based on a style desired as indicated by a user and using rules, for example to maximize use of closet items the user already owns. For example, the user may instruct the system to create an outfit around the base item skirt and also using a blouse that matches the skirt. Or in other cases the user may tell the system to go for a new fashion look, or in yet other cases, for the most cost-effective solution. Then that base outfit 2810 is further accessorized into an accessorized outfit 2820, by adding, for example, a scarf, etc., as represented by accessories 2821a-n, again applying the user's rules”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in the combination of Faribault and Cho the combination is based 

In regards to claim 5, the combination of Faribault, Cho and Wennier2010 teach determining a number of outfit combinations generated using the one or more inventory items and the closet item based on applying an outfit rule (Wannier, FIG 28B, outfit combinations are displayed up to “n” outfits based on ruled provided by the user and a matching to a particular base item).

In regards to claim 12, the combination of Faribault, Cho and Wannier teach generating one or more outfit combinations using the one or more inventory items and the closet item based on applying an outfit rule (see response to claim 4).

In regards to claim 13, the combination of Faribault, Cho and Wannier teach wherein the operations further comprise: determining a number of outfit combinations generated using the one or more inventory items and the closet item based on applying an outfit rule (see response to claim 5).

Claims 7,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over Faribault et al. (US PG PUB 20110078055) in view of Cho et al. (US PG PUB 20100191770) in view of Wannier et al. (US PG PUB 20100030663) and further in view of Mears (US Patent 8,407,789).

In regards to claim 7, the combination of Faribault, Cho and Wannier teach in para 0124 of Wannier, “a process 2900 that recommends products, optionally outfits, for specific events, to users who subscribe to a service. In step 2901, the system selects a series of events from data store 139a-c, or in some cases from a user's calendar, phone, etc. In step 2902, the system creates lists of needed items (components) for outfits for each event. In step 2903, consumables may be added. So the system can calculate the required quantity of such consumables, a special kind of item that expires after a number of uses, and hence needs to be replaced, even if it exists in the user's closet. For example, a user may specify that she wears her stockings only twice. In step 2904, the system places subscription orders with desired shipping and or arrival dates, sufficiently ahead of events. In step 2905, alerts may be programmed, to allow user to know what items to expect when”, but does not specifically mention an estimated cost per use. Mears, teaches an estimated cost per use of an assembly with multiple products within the assembly (Mears col 3, line 50 – col 4, line 9, “data representing the results of the monitoring of the at least two of the two or more filters/stages is analyzed to determine a cost/use profile for each filter/stage. In one embodiment, the cost/use profile for each filter/stage is then analyzed to determine an optimal order of the at least two of the two or more filters/stages, i.e., an optimal filter/stage sequence, based on actual filter/stage use, actual composite filter/stage cost, and/or user and/or system defined priorities. In one embodiment, the optimal filter/stage sequence is then implemented. In one embodiment, the at least two of the two or more filters/stages are periodically, and/or continuously, monitored, the analysis to determine a cost/use profile for each filter/stage is repeated periodically, the optimal filter/stage sequence is 

In regards to claim 15, the combination of Faribault, Cho and Wannier teach wherein the indication of compatibility includes an estimated cost per use of the one or more inventory items (see response to claim 7).

In regards to claim 20, the combination of Faribault, Cho and Wannier teach wherein the indication of compatibility includes an estimated cost per use of the one or more inventory items (see response to claim 7).

Discussion of additional Prior Art
	
(i) US PG PUB to Sareen, teaches “A method and apparatus is provided for 3D virtual try-on of apparel on an avatar. A method of fitting a garment on a person's body online may comprise receiving specifications of a garment, receiving body specifications of one or more fit models, receiving one or more grade rules, receiving one or more fabric specifications, and receiving specifications of a consumer's body. The value of 
NPL
(ii) Stylebook.com, teaches managing a real wardrobe using a user device.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625